Name: 2012/399/EU: Council Decision of 10Ã July 2012 on the position to be taken by the European Union in the EEA Joint Committee concerning an amendment to Annex XIII (Transport) to the EEA Agreement
 Type: Decision
 Subject Matter: international affairs;  taxation;  Europe;  transport policy;  organisation of transport;  land transport;  European construction
 Date Published: 2012-07-18

 18.7.2012 EN Official Journal of the European Union L 188/1 COUNCIL DECISION of 10 July 2012 on the position to be taken by the European Union in the EEA Joint Committee concerning an amendment to Annex XIII (Transport) to the EEA Agreement (2012/399/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 91(1) in conjunction with 218(9) thereof, Having regard to the Council Regulation (EC) No 2894/94 of 28 November 1994 concerning arrangements for implementing the Agreement on the European Economic Area (1), and in particular Article 1(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Annex XIII to the Agreement on the European Economic Area (2) (the EEA Agreement) contains specific provisions and arrangements concerning transport. (2) Directive 2006/38/EC of the European Parliament and of the Council of 17 May 2006 amending Directive 1999/62/EC on the charging of heavy goods vehicles for the use of certain infrastructures (3) should be incorporated into the EEA Agreement. (3) It is appropriate to include in the EEA Agreement a provision allowing for an adaptation in relation to tolling arrangements on the trans-European road network in Norway. (4) Annex XIII to the EEA Agreement should therefore be amended accordingly. (5) The position of the Union in the EEA Joint Committee should be based on the attached draft Decision, HAS ADOPTED THIS DECISION: Article 1 The position to be taken by the European Union in the EEA Joint Committee on the proposed amendment to Annex XIII (Transport) to the EEA Agreement shall be based on the draft Decision of the EEA Joint Committee attached to this Decision. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 10 July 2012. For the Council The President V. SHIARLY (1) OJ L 305, 30.11.1994, p. 6. (2) OJ L 1, 3.1.1994, p. 3. (3) OJ L 157, 9.6.2006, p. 8. DRAFT DECISION No ¦/2012 OF THE EEA JOINT COMMITTEE of amending Annex XIII (Transport) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as amended by the Protocol adjusting the Agreement on the European Economic Area (the EEA Agreement), and in particular Article 98 thereof, Whereas: (1) Directive 2006/38/EC of the European Parliament and of the Council of 17 May 2006 amending Directive 1999/62/EC on the charging of heavy goods vehicles for the use of certain infrastructures (1) is to be incorporated into the EEA Agreement. (2) Annex XIII to the EEA Agreement should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Point 18a (Directive 1999/62/EC of the European Parliament and of the Council) of Annex XIII to the EEA Agreement shall be amended as follows: (1) The following indent shall be added:  32006 L 0038: Directive 2006/38/EC of the European Parliament and of the Council of 17 May 2006 (OJ L 157, 9.6.2006, p. 8).; (2) The adaptation text shall be amended as follows: (i) The text of adaptation (d) is replaced by the following: (d) The following shall be added at the end of Article 7(4b): (a) For tolling arrangements on the trans-European road network in south-eastern Norway which are already in place on the date of the entry into force of Decision of the EEA Joint Committee No xx/2012, the application of discounts or reductions in tolls for frequent users shall comply with Article 7(4b) of this Directive by 31 December 2014 at the latest. (b) On the trans-European road network in other parts of Norway, the current level of discounts or reductions in tolls for frequent users may be applied to tolling arrangements already in place on the date of the entry into force of Decision of the EEA Joint Committee No xx/2012 provided that the share of international heavy goods traffic on the infrastructure network concerned is below 30 %. For tolling arrangements put in place after the date of the entry into force of Decision of the EEA Joint Committee No xx/2012, discounts or reductions in tolls for frequent users may exceed the level set out in Article 7(4b) of this Directive provided that:  the share of international heavy goods traffic on the infrastructure network concerned is not higher than 5 %,  the level of such discounts or reductions is justified by specific circumstances, notably when the infrastructure network concerned consists of bridges and/or tunnels to replace a ferry. .. (ii) The text of adaptation (e) is deleted. Article 2 The text of Directive 2006/38/EC in the Icelandic and Norwegian languages, to be published in the EEA Supplement to the Official Journal of the European Union, shall be authentic. Article 3 This Decision shall enter into force on ¦, provided that all the notifications under Article 103(1) of the EEA Agreement have been made to the EEA Joint Committee (2). Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Union. Done at Brussels, ¦ For the EEA Joint Committee The President The Secretaries to the EEA Joint Committee (1) OJ L 157, 9.6.2006, p. 8. (2) [No constitutional requirements indicated.] [Constitutional requirements indicated.]